Citation Nr: 1225108	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  11-10 323	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk



REMAND

The appellant served in the Army National Guard and had active duty for training from April 3 to July 31, 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that in order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  With respect to members of the Army National Guard or Air National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

As noted, the term "active military, naval, or air service" includes "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  

In his June 2010 application, the appellant indicated that he was seeking service connection for right ear hearing loss, which he believes is related to a 1983 incident that occurred while he was serving in the National Guard.  The Board notes that the January 2011 rating decision made no mention of the National Guard service, nor did it discuss whether any National Guard service would qualify as active military service under the applicable definitions.  Indeed, the RO decision indicated only that the appellant served from April 1975 to July 1975.  Further, although the RO requested service records for the appellant, no records pertaining to National Guard service were requested, and thus, there remains a question of whether pertinent evidence is missing from the claims file.

As the evidence reflects that the appellant is claiming service connection for disability potentially resulting from a period of service as a National Guardsman, the outcome of this case could turn on the nature of the appellant's National Guard duty and whether it amounts to "active military, naval, or air service."  38 U.S.C.A. § 101(2), (22), (24).  As stated above, "to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.[A.] § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.[A.] §§ 316, 502, 503, 504, or 505."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing 38 U.S.C. §§ 101(21), (22)(C)).  Further, eligibility can then only be established based on a period of "full-time duty" as a National Guardsman if it is shown the appellant's disability manifested itself during that period.  See Paulson, supra.  Injury incurred during inactive duty training or injury or disease incurred during ACDUTRA would qualify a claimant.

Thus, a remand is necessary to clarify the appellant's service dates, and all periods of any active duty, ACDUTRA, or inactive duty training.  On remand, the appellant's complete military personnel records must be obtained and associated with the claims folder.  All National Guard personnel records must also be obtained.

Also on remand, the appellant must be adequately notified of the information and evidence necessary to substantiate claims in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  The VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Here, the VCAA notice letter provided did not specifically inform the appellant of the information and evidence necessary to substantiate a claim based on National Guard or Reserve duty service.  Accordingly, on remand, the appellant should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his service connection claim, which notice includes specific information on the element of veteran status based on National Guard service.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

The Board notes that in his June 2010 application, the appellant stated that in 1983 he had surgery on his right ear at St. Joseph['s] Hospital in Lexington, Kentucky; however, in an undated release of medical records, the appellant stated that he underwent right ear surgery in February 1984 at Good Samaritan Hospital.  Although records from Good Samaritan were requested but deemed unavailable, the RO made no attempt to obtain medical records from St. Joseph's Hospital.  Accordingly, on remand, the agency of original jurisdiction (AOJ), should contact the appellant with a request that he provide the full name and address for the hospital, as well as the dates of treatment.  Following receipt of the necessary authorization for release of such private medical records to VA, the AOJ should attempt to obtain any private treatment records from St. Joseph's Hospital.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Print out the appellant's SSA disability records from the provided CD and associate copies with the appellant's claims folder.  (Records can be associated with either the appellant's paper claims folder or his virtual claims folder.)

2.  The AOJ should send to the appellant a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim for service connection based on National Guard service.  He should be specifically asked to provide the date and location where he sustained the claimed injury to his right ear.  He should also be asked to say whether he was in any duty status when it happened-ACDUTRA or inactive duty training, for example.  The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

3. The AOJ should contact the appellant and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

The AOJ should specifically request from the appellant that he provide the full name and address for St. Joseph's Hospital in Lexington, Kentucky, as well as the dates of treatment with his consent.  Following receipt of that information, the AOJ should contact the facility in question, with a request that copies of any and all records of treatment or examination of the appellant on file be provided to the AOJ.  The appellant should be requested to sign the necessary authorization for release of such private medical records to the VA.  

4.  The AOJ must confirm the appellant's military service and verify his dates of service.  The appellant should be asked to identify, with as much specificity as possible, each National Guard unit to which he was assigned and the dates of those assignments.  The AOJ should determine whether that service included any periods of active duty, ACDUTRA or inactive duty training, and, to the extent feasible, ascertain the dates for each such period of service.  As part of that process, the AOJ should attempt to obtain a copy of any DD 214 or other separation certificate, as well as the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like that may have been maintained with his National Guard unit.  The AOJ should seek to obtain all National Guard medical records.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

5. After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be readjudicated.  If a benefit sought on appeal is not granted, the appellant and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

